 1
                                                     JS-6
 2
 3
 4
 5
 6
 7
 8                UNITED STATES DISTRICT COURT
 9               CENTRAL DISTRICT OF CALIFORNIA
10
11
12 AECOM ENERGY &                )   CV 17-5398-RSWL-SSx
   CONSTRUCTION, INC.,           )
13                               )
                Plaintiff,       )
14                               )   JUDGMENT
                                 )
15       v.                      )   REDACTED BY COURT
                                 )
16                               )
     JOHN RIPLEY; TODD HALE;     )
17   GARY TOPOLEWSKI; HENRY      )
     BLUM; BUD ZUKALOFF;         )
18   “MORRISON KNUDSEN           )
     CORPORATION;” “MORRISON-    )
19   KNUDSEN COMPANY, INC.;”     )
     “MORRISON-KNUDSEN SERVICES, )
20   INC.;” and “MORRISON-       )
     KNUDSEN INTERNATIONAL       )
21   INC.,”                      )
                                 )
22                               )
                  Defendants.    )
23
24       WHEREAS, on November 8, 2018, this Court GRANTED
25 Plaintiff AECOM Energy & Construction, Inc.’s
26 (“Plaintiff”) Motion for Summary Judgment and Permanent
27 Injunction against Defendants Gary Topolewski; Morrison
28 Knudsen Corporation; Morrison-Knudsen Company, Inc.;
                                1
 1 Morrison-Knudsen Services, Inc.; and Morrison-Knudsen
 2 International Inc. [242];
 3      On January 24, 2019, this Court GRANTED Plaintiff’s
 4 Motion for Default Judgment against defaulting
 5 Defendants John Ripley, Todd Hale, Henry Blum, and Bud
 6 Zukaloff;
 7      IT IS HEREBY ORDERED, ADJUDGED, and DECREED that
 8 judgment is entered in favor of Plaintiff as follows:
 9   1. Defendants John Ripley; Todd Hale; Henry Blum; Bud
10      Zukaloff; Gary Topolewski; Morrison Knudsen
11      Corporation; Morrison-Knudsen Company, Inc.;
12      Morrison-Knudsen Services, Inc.; and Morrison-
13      Knudsen International Inc. (“Defendants”) shall be
14      jointly and severally liable for all claims for
15      relief in this Action;
16 2.   Registration No. 5,077,287 shall be cancelled;
17 3.   Pursuant to the Court’s Order granting Plaintiff’s
18      Motion for Permanent Injunction [242], Defendants,
19      their officers, directors, employees, agents, and
20      all persons acting on their behalf or in concert
21      with them, are HEREBY PERMANENTLY ENJOINED FROM:
22      a)   any further representations—to the government,
23           to actual and potential customers and business
24           partners, and to the public—that they are
25           Morrison Knudsen Corporation and/or any related
26           entity (“MK”), that MK’s accomplishments are
27           their own, that the products and services they
28           offer originate from MK, that the products and
                                 2
 1           services they offer are affiliated with,
 2           backed, sponsored or endorsed by, or have any
 3           relationship whatsoever to MK,
 4      b)   further use of the word mark MORRISON KNUDSEN
 5           (Reg. No. 1,716,505), the MK logo and the
 6           combined word and design mark MKCO MORRISON
 7           KNUDSEN (Reg. No. 1,744,815), or any
 8           confusingly similar name or logo, including the
 9           use of “MK,” “Morrison Knudsen,” or any
10           confusingly similar name;
11 4.   Plaintiff is awarded damages in the amount of
12                     , payable to Plaintiff within thirty
13      business days after entry of this Judgment; and
14 5.   Plaintiff is awarded its reasonable attorneys’ fees
15      and costs, where the amount of attorneys’ fees
16      shall be determined by a Motion to Set Amount of
17      Attorneys’ fees after entry of this Final Judgment.
18
19      As no Defendants remain, the clerk shall close this
20 matter.
21
22 IT IS SO ORDERED.
23
24 DATED: January 24
                  __, 2019      s/ RONALD S.W. LEW

25                                  HONORABLE RONALD S.W. LEW
                                    Senior U.S. District Judge
26
27
28
                                3
